           Case 1:21-cv-00126-CL   Document 48    Filed 08/26/21   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                MEDFORD DIVISION




ANGIE WALKER,

               Plaintiff,                                     No. 1:21-cv-00126-CL

      v.                                                      ORDER

UNITED STATES
DEPARTMENT OF
AGRICULTRE, et al.,

            Defendants.
_______________________________________
AIKEN, District Judge.

      This case comes before the Court on a Report and Recommendation filed by

Magistrate Judge Mark Clarke on August 25, 2021. ECF No. 43. Judge Clarke

recommends that this case be dismissed and Plaintiff’s IFP status revoked.

      Under the Federal Magistrates Act, the Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s findings and




Page 1 – ORDER
        Case 1:21-cv-00126-CL      Document 48     Filed 08/26/21   Page 2 of 2




recommendations, “the court shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which objection is

made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review.

See Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress,

in enacting [the Act], intended to require a district judge to review a magistrate’s

report to which no objections are filed.”). Although no review is required in the

absence of objections, the Magistrates Act “does not preclude further review by the

district judge[] sua sponte . . . under a de novo or any other standard.” Id. at 154. The

Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that “[w]hen no timely

objection is filed,” the court should review the recommendation for “clear error on the

face of the record.”

       In this case, Plaintiff has filed Objections. ECF No. 47. No Defendants have

appeared in this case and so no response has been filed. The Court has reviewed the

filings and the record and finds no error. The R&R is ADOPTED. This case is

DISMISSED with prejudice and Plaintiff’s IFP status is REVOKED. Final judgment

shall be entered accordingly.

                                        26th day of August 2021.
       It is so ORDERED and DATED this _____



                                          /s/Ann Aiken
                                         ANN AIKEN
                                         United States District Judge




Page 2 – ORDER
